BIRCH, J.
We are of opinion that twenty continuous years’adverse possession of land, confers upon the possessor an absolute title,(a) against all persons unexcepted by the terms of our statutes. The instructions given by the Circuit Court were therefore correct, as was also its declension to give those asked by the defendant, and its judgment is consequently affirmed.
RYLAND, J.
I give no opinion in this case.

(a) Blair v. Smith, 16 Mo. R. 273; Scruggs v. Scruggs, 41 Mo. R. 242; Pease v. Lawson, 35 Mo. R. 35; Harrison v. Cachlin, 35 Mo. R. 77; Knowlton v. Smith, 36 Mo. R. 507.